AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                  Page I ofl    Lt
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November I, 1987)
                                     V.


                      Javier Rosales-Rosales                                     Case Number: 2: 19-mj-10654

                                                                                 Federal Defenders
                                                                                  eendant 'A
                                                                                 D,fi     s ttorn"'


REGISTRATION NO. 8896 7298                                                                                                FILED
THE DEFENDANT:
                                                                                                                                 SEP 1 3 2019
 IZl pleaded guilty to count(s) 1 of Complaint
                                                                                                                                                      . I.   ,
 D was found guilty to count( s)                                                                       _ .SJ\J~K tJ~ l),s ri1Ct COli
                                                                                             -t    \..,-1 II •• ""'
                                                                                                   :::7=·e,:, l I I-:-'   J".f   r,...,q-...,   VI
      after a plea of not guilty.                                            ~v                                                                                  LY


                                     J ged guilty of such count(s), which involve the following offonse( s) :
      Accordingly, the defendantis ad'ud

Title & Section                   Nature of Offense                                                                                  Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                        1

 D The defendant has been found not guilty on count(s)
                                 -------------------
 •    Count(s)
                  -----------------
                                    dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                            XTIME SERVED                                     L _ _ _ _ _ _ _ _ days

 IZl Assessment: $10 WAIVED IZl Fine: WANED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, September 13, 2019
                                                                         Date of Imposition of Sentence
             ~M-                    ~ ~----
Received \         W1u(J               I   \\J}.}J\
             DUSM




Clerk's Office Copy                                                                                                                             2: 19-mj-10654
